Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 07 September 2021 wherein: claims 1, 13, and 16 are amended; claim 15 is canceled; claim 18 is newly added; claims 1-14 and 16-18 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 7-10), filed 07 September 2021, with respect to claims 1-14 and 16-18 have been fully considered and are persuasive.  The rejection of 06 July 2021 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The claims are amended as follows:
Claim 18: Add a period to the end of the claim.

Allowable Subject Matter
Claims 1-14 and 16-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 13, and 16, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest:
the X-ray imaging device is configured to acquire reference scan data during an imaging operation without the object in the examination region: by moving the grating arrangement in a scanning motion to a number of different positions, in a motion path direction, relative to the X-ray detector whilst the X- ray detector remains stationary relative to the examination region, such that in the scanning motion a series of fringe patterns is detected by the X-ray detector, and by moving the grating arrangement in the scanning motion to the same positions, in the motion path direction, relative to the X-ray detector for a different series of fringe patterns, such that phase information is separated from other information.
	Examiner notes the similarity between the figures of Koehler (WO 2017/001294 A1; a copy is included with the Information Disclosure Statement filed 24 March 2020) and those of Applicant. For example, see the figures reproduced below.


    PNG
    media_image1.png
    697
    401
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    827
    538
    media_image2.png
    Greyscale

Fig. 1 of Koehler, left, and Applicant’s Fig. 1, right

	Koehler discloses an X-ray imaging device, comprising: an X-ray source XR for emitting a beam of X-ray radiation; an X-ray detector D arranged opposite the X-ray source XR across an examination region ER for accommodating an object OB to be imaged; a grating arrangement (G1, G2) arranged between the X-ray source XR and the X-ray detector D and configured to modulate onto the X-ray radiation a fringe pattern detectable by the X-ray detector D; wherein a footprint of the grating arrangement (G1, G2) on the X-ray detector D is smaller than a radiation-sensitive area of the X-ray detector D, and wherein the X-ray imaging device is configured to acquire reference 
	Koehler further discloses “the fringe drift is compensated by relating such drift to the fringe drift as obtained with a reference scan. Such reference scan may be a blank scan performed at the installation of the X-ray imaging apparatus” (Koehler, page 9, lines 3-5). A motion path direction is shown in Figure 1 of Koehler.
Murakoshi (US 2011/0243302 A1) discloses an X-ray imaging device 10 (par. [0047], fig. 1), comprising: an X-ray source 11 for emitting a beam of X-ray radiation; an X-ray detector 20 arranged opposite the X-ray source 11 across an examination region for accommodating an object B to be imaged; a grating arrangement 22 arranged between the X-ray source 11 and the X-ray detector 20 and configured to modulate onto the X-ray radiation a fringe pattern detectable by the X-ray detector 20, wherein the X-ray imaging device 10 is configured to acquire reference scan data during an imaging operation without the object B in the examination region by moving the grating arrangement 22 in a scanning motion to a number of different positions, in a motion path direction, relative to the X-ray detector 20 whilst the X-ray detector 20 remains stationary relative to the examination regions such that in the scanning motion a series of fringe patterns is detected by the X-ray detector 20; and acquire image data by moving the grating arrangement 22 in the scanning motion to the same positions, in the motion path direction, relative to the X-ray detector 20 for a different series of fringe patterns (par. [0047]-[0080], fig. 1, 3, 5).
	While X-ray imaging devices comprising gratings and using reference scans were generally known in the art, the cited prior art does not expressly disclose 
	Accordingly, claims 1, 13 and 16 are allowed.

	Regarding claims 2-12, 14, and 17-18, the claims are allowed due to their dependence on claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884